Benham, Judge.
Appellant was convicted of driving under the influence. On appeal he contends that the evidence presented at trial was not sufficient to convict him and that the trial court erred in denying his motion to dismiss. Both enumerations of error focus on whether the officer who arrested appellant violated appellant’s Fourth Amendment rights by stopping appellant.
Pursuant to OCGA § 5-6-41 (i), the following stipulation of facts was submitted to this court. A police officer, answering a burglary call at a house located on a narrow, sparsely populated, little travelled dirt road at 11:40 p.m., stopped a truck he noticed driving by the burglarized home. Upon stopping the truck, the officer noticed the smell of alcohol upon the driver, appellant, and arrested him for driving under the influence. No traffic violation was observed.
In Allen v. State, 140 Ga. App. 828, 831 (232 SE2d 250) (1976), a case with similar facts, this court held: “We cannot say that three males driving along a dirt road late at night in a high crime area does not give rise to an articulable ground for suspicion.” In Allen, as here, *59the officers observed a truck traveling along a dirt road after midnight in an area of recent burglaries and stopped it. The truck had not been speeding, weaving, or committing any traffic violations. “ Tt is clear that in cases where there are some reasonable articulable grounds for suspicion, the state’s interest in the maintenance of community peace and security outweigh the momentary inconvenience and indignity of investigatory detention.’ [Cits.]” Id. at 830. Here, as in Allen, the officer had a reasonable, articulable suspicion to justify stopping appellant. Appellant’s Fourth Amendment rights were not violated.
Decided March 6, 1987.
Timothy C. Cramer, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Anne Cobb, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., concurs. Beasley, J., concurs in judgment only.